NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3430
                                       ___________

                           SALLAH HAMAMIN ABDULLA,
                                            Appellant

                                             v.

                  THE EMBASSY OF IRAQ AT WASHINGTON DC.
                     ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-12-cv-02590)
                       District Judge: Honorable Juan R. Sánchez
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 19, 2015

             Before: AMBRO, VANASKIE and SLOVITER, Circuit Judges

                              (Opinion filed: March 2, 2015)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Pro se litigant Sallah Abdulla appeals the District Court’s dismissal of his

complaint alleging breach of contract by the government of Iraq. For the reasons set


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
forth below, we will affirm the District Court’s judgment.

       Abdulla is a citizen of Iraq currently residing in Pennsylvania. According to the

complaint, the Iraqi government granted him a scholarship in 2007 to pursue a Ph.D. in

“Communication and Networks” at the University of Arkansas at Little Rock (UALR).

Abdulla claimed that the government properly paid his tuition for one year, but that in

April 2010, his funding was unjustly terminated.

       In May 2012, Abdulla filed suit against Iraq for breach of contract in the Eastern

District of Pennsylvania seeking $178,909.15 in damages. The District Court’s docket

indicates that service on Iraq was effected through its Embassy in Washington, DC in

December 2012. Iraq did not answer the complaint. Abdulla moved for a default

judgment under the Foreign Sovereign Immunities Act (FSIA), 28 U.S.C. § 1608(e). The

District Court agreed that Iraq did not enjoy sovereign immunity in this instance, but

concluded that the evidence Abdulla submitted did not support a default judgment under

§ 1608(e). Abdulla moved for reconsideration, which was denied. At that point, the

District Court dismissed the case, and after a second unsuccessful attempt at

reconsideration, Abdulla filed a timely notice of appeal. We have jurisdiction under 28

U.S.C. § 1291. We review the District Court’s dismissal under § 1608(e) for abuse of

discretion. See Gulf Arab Media-Arab Am. Film Co. v. Faisal Found., 811 F.2d 1260,

1262 (9th Cir. 1987).

       Under the FSIA, a foreign state is presumptively immune from the jurisdiction of

United States courts, subject to certain enumerated exceptions. See 28 U.S.C. § 1604. In
                                             2
a thoughtful and detailed analysis, the District Court determined that Abdulla’s complaint

fell under the “commercial activity” exception of the FSIA, an exception through which

foreign states can be held liable for the type of actions by which private parties engage in

“trade and traffic and commerce.” Republic of Argentina v. Weltover, Inc., 504 U.S.

607, 614 (1992). But to qualify for a default judgment under the Act, Abdulla needed to

establish his right to relief by “evidence satisfactory to the court.” See 28 U.S.C.

§ 1608(e). Among the evidence Abdulla submitted was his scholarship contract; his

official UALR transcript; and a letter from Dr. Patrick Pellicane, the Dean of the

Graduate School at UALR, to Dr. Hadi al-Khalili at the Cultural Office in the Iraqi

Embassy. This letter advised Dr. al-Khalili that Abdulla had been dismissed from the

Ph.D. program at UALR for academic reasons, effective February 12, 2010.

       The District Court analyzed the evidence Abdulla submitted and found that it

suggested his funding had been terminated as a result of his dismissal from UALR.

Because the contract did not appear to require continued funding in the event of such a

dismissal, the District Court determined that Abdulla had not proven a breach of contract

with “evidence satisfactory to the court.” In his motion for reconsideration and in his

brief before this Court, Abdulla argued that his UALR transcript, which indicated that he

was in good academic standing at the time his funding was terminated, should have been

accorded greater weight. But as the District Court rightly reasoned, whether his dismissal

was justified is beside the point. For the purposes of this complaint, the question is

whether the scholarship contract bound Iraq to continue funding Abdulla after he had
                                             3
been dismissed from the program. Considering the record before it, the District Court

concluded that the contract did not require such continued funding, and that Abdulla had

not demonstrated his right to relief with satisfactory evidence under § 1608(e). Neither

the District Court’s reasoning nor its conclusion represents an abuse of discretion. See

Gulf Arab Media-Arab Am. Film, 811 F.2d at 1262. Accordingly, we will affirm the

judgment of the District Court. See id.




                                             4